Citation Nr: 9908567	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  92-54 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran served on active duty from July to November 1944 
and from November 1954 to December 1959.  He died in August 
1987.

This matter came before the Board of Veterans' Appeals 
(Board) on an appeal from the April 1991 rating decision of 
the Department of Veterans Affairs (VA), Chicago, Illinois, 
Regional Office (RO), which denied service connection for the 
cause of the veteran's death.  The appellant filed a notice 
of disagreement in July 1991, and she was furnished a 
statement of the case in August 1991.  She filed a 
substantive appeal in September 1991.  This case was 
previously remanded by the Board in January 1993 and November 
1994. 


FINDINGS OF FACT

1.  The cause of the veteran's death on August [redacted], 1987, as 
listed on the Certificate of Death, was heart failure.  No 
other significant conditions contributing to death were 
indicated.  The veteran was 59 years of age at the time of 
death.  

2.  At the time of death, the veteran was service-connected 
for bronchial asthma with bronchitis and pneumonia, rated as 
60 percent disabling.  The veteran had been granted a total 
rating due to individual unemployability due to his service-
connected disabilities effective from January 26, 1982.  

3.  Heart disease was first diagnosed many years after 
discharge and developed unrelated to service.  

4.  The veteran's service-connected disabilities did not 
cause his death nor did they contribute substantially or 
materially to his death.  


CONCLUSIONS OF LAW

1.  Heart disease was not incurred in or aggravated during 
active service nor was heart disease incurred within one year 
of discharge from either period of service nor was heart 
disease proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§  1101, 1110, 1112, 1131, 1310 
(West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.310(a), 3.312 (1998).

2.  A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that, due to the June 1983 VA examiner's 
statement set forth below, the appellant's claim is well-
grounded. 38 U.S.C.A. § 5107 (West 1991).  That is, the Board 
finds find that she has presented a plausible claim.  

At the outset, the Board notes that the RO and the Board have 
taken the appropriate steps in order to assure that the 
record is complete and the duty to assist has been followed.  
Although it is unclear whether additional records are in 
existence, the Board notes that the RO has on numerous 
occasions attempted to obtain all medical records of the 
veteran.  As such, the Board is also satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the appellant is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107 (West 
1991).  The Board does note, however, that the veteran sought 
regular VA and private treatment from basically the date of 
discharge to within 6 months of his death.  As such, the 
medical records of record do span the veteran's lifetime from 
service. 

The appellant as well as her son and daughter assert that the 
veteran's service-connected respiratory disabilities caused 
or contributed to cause the veteran's death.  However, since 
the appellant and her son and daughter have not been shown to 
be capable of making medical conclusions, their statements 
are not probative regarding the cause of the veteran's death.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The 
Board will review the record in order to determine if their 
assertions are supported by the evidence of record.  

The Board will initially review the record.  As noted, the 
veteran had a brief period of service in 1944.  Records from 
this period of service were requested, but the only medical 
records of record are dental records which are not relevant 
to the current issue.  Between the veteran's 2 periods of 
service, he underwent a chest x-ray in January 1954.  This 
chest x-ray showed no abnormalities.  

In November 1954, the veteran was afforded an entrance 
examination.  At that time, his blood pressure was 134/86.  
His pulse was 72 sitting, 90 after exercise, and 76 two 
minutes after exercising.  No cardiovascular abnormalities 
were noted.  A November 1954 chest x-ray was negative.  In 
January 1957, the veteran was treated for bronchitis.  In 
February 1958, the veteran was afforded a reenlistment 
examination.  At that time, his blood pressure was 140/90.  
His pulse was 80 sitting.  No cardiovascular abnormalities 
were noted.  His October 1958 chest x-ray was negative.  In 
March 1959, the veteran complained of pains in his chest.  
Physical examination of the chest was negative.  In August 
1959, the veteran was treated for pneumonia.  A film of the 
chest showed increased markings and hazy density in the right 
base medially.  Subsequent x-rays showed that the haziness 
had cleared.  In October 1959, the veteran complained of 
chest pain and rales were noted upon deep breathing.  An 
October 1959 chest x-ray was negative.  A December 1959 
discharge examination revealed blood pressure of 120/74, 
pulse of 26, and no cardiovascular abnormalities.  

The Board notes that the appellant's representative has noted 
that the blood pressure reading taken in February 1958 of 
140/90 was a symptom of hypertension.  The Board notes that 
this was an isolated blood pressure reading and was followed 
by a much lower reading of 120/74 over one year later.  
Additionally, all chest x-rays were negative for 
cardiovascular abnormality.  Significantly, although the 
veteran was treated for various medical problems, including 
respiratory problems, he was never diagnosed as having any 
cardiovascular abnormality to include hypertension during 
service.  

In January 1960, the veteran filed a claim for VA 
compensation benefits.  At that time, he reported having 
chest pains.  In June 1960, the veteran was afforded a VA 
examination.  An evaluation of his cardiovascular system 
revealed no thrills, no murmurs, and no cardiac enlargement.  
His recumbent pulse was 76 and his respiration was 20.  His 
blood pressure was 134/86.  Pulmonary evaluation revealed 
asthma, bronchial, chronic, severe.  The chest x-ray revealed 
an abnormal cardiac silhouette showing a large left 
ventricular segment.  

In a July 1960 rating decision, the veteran was granted 
service connection for bronchial asthma, rated as 10 percent 
disabling.  

An August 1960 chest x-ray revealed the same findings as the 
June 1960 chest x-ray.  The Board notes that the veteran was 
treated by the VA on a regular basis for pulmonary complaints 
to include bronchial asthma from August 1960 through June 
1963.  A September 1960 chest x-ray revealed enlargement of 
the left ventricular component of the heart.  An October 1960 
chest x-ray showed the same.  A November 1961 chest x-ray 
revealed an essentially negative chest.  

Thus, although several x-rays initially revealed enlargement 
of the left ventricular component of the heart, no diagnosis 
of cardiovascular disability was made.  By November 1961, the 
veteran's chest x-ray was normal.  

Form June 1962 to July 1962, the veteran was hospitalized at 
a VA facility with complaints of cough, sputum production, 
wheezing, and pleuritic pain and fever.  Physical examination 
revealed respiratory wheezes throughout both lung fields and 
coarse expiratory rales and slight rales along the base 
posteriorly and laterally.  There was no hyper-resonance or 
dullness to percussion.  The heart rate was regular and there 
were no murmurs or thrills.  A2 was greater that P2; PMI was 
barely palpable at the 5th intercostal space on the left, at 
the left midclavicular line.  The heart was not enlarged to 
percussion.  A July 1962 chest x-ray failed to reveal cardiac 
enlargement or active pulmonary pathology.  The final 
diagnoses were acute and chronic bronchitis, bronchial 
asthma, and left lower lobe pneumonia.  An August 1962 rating 
decision confirmed and continued the prior 10 percent rating 
for bronchial asthma.  A subsequent August 1962 chest x-ray 
revealed increased markings in the right base, but no 
evidence of active pathology.  

In February 1963, the veteran was hospitalized for 11 days at 
a VA facility for viral pneumonia, chronic bronchitis, and 
bronchial asthma.  At that time, physical examination 
revealed blood pressure of 120/80, pulse 120, respirations 
24, and temperature 103.8.  The lungs were resonant to 
percussion and there were inspiratory and expiratory coarse 
rales scattered throughout the chest, but especially over the 
lower 2/3 of the right lung field posteriorly and laterally.  
There were coarse and fine rales over the right lung 
anteriorly.  There were E to A changes over the middle 
portion of the right chest.  The heart was tachycardia, 
otherwise within normal limits.  

An April 1963 rating decision recharacterized the veteran's 
service-connected disability as bronchial asthma with 
bronchitis and pneumonia and increased the disability rating 
to 30 percent.

An August 1963 chest x-ray revealed no cardiac enlargement or 
active pulmonary pathology.  Thereafter, the veteran again 
received regular VA medical treatment for pulmonary 
complaints to include bronchial asthma through 1971.  

In October 1964, the veteran was admitted to St. Mary's 
Infirmary for possible cardiac decompensation.  The veteran's 
blood pressure reading was 110/80.  Examination of the chest 
resulted in a diagnosis of chronic pulmonary inflammatory 
changes.  His electrocardiogram (EKG) was normal.  The 
discharge diagnosis was asthma, acute exacerbation.  No 
diagnosis of a cardiovascular disability was made.  

In December 1964, the veteran was evaluated by the VA.  
Physical examination revealed pulse of 88 which was regular 
and blood pressure of 124/78.  The veteran was not obviously 
dyspneic during the examination and there was no audible 
wheezing.  Examination of the chest revealed that the chest 
was normal in size and contour.  Expiration was 35 inches and 
inspiration was 37 and 1/2 inches.  There was no respiratory 
lag.  The percussion note was normal throughout.  No rales 
were heard either with cough or deep breathing.  There was 
noted persistent inspiratory rhonchi and persistent 
expiratory wheezes over both lung fields.  Those did not 
clear with deep breathing.  The heart was of normal size to 
percussion with normal heart tones throughout.  There were no 
murmurs or arrhythmias.  The dorsalis pedis and posterior 
tibia pulses were normal.  There was no clubbing, cyanosis or 
peripheral edema.  The diagnoses were bronchial asthma and 
chronic bronchitis.  

A January 1965 rating confirmed and continued the prior 30 
percent rating for bronchial asthma with bronchitis and 
pneumonia.  

April and May 1966 chest x-ray were essentially negative.  In 
May 1966, the veteran was evaluated by the VA.  Physical 
examination revealed pulse was 88 and regular.  Blood 
pressure was 134/80.  The veteran exhibited moderate 
spontaneous cough without significant wheezing or dyspnea.  
Under forced breathing, some audible wheezes were heard.  
Examination of the chest revealed that the chest was normal 
in size and contour.  Expiration was 35 inches and 
inspiration was 37 inches. There was no respiratory lag.  The 
percussion note was normal.  No rales were heard either with 
cough or deep breathing.  Auscultation revealed under heavy 
respiration some audible expiratory wheezes in both lower 
lung fields and the apices bilaterally.  However, on normal 
breathing, there were no wheezes heard.  The veteran was not 
obviously dyspneic.  He exhibited only minor to moderate 
cough.  The heart was of normal size to percussion with 
normal heart tones throughout.  There were no murmurs or 
arrhythmias.  There was no clubbing, cyanosis or peripheral 
edema.  The diagnosis was bronchial asthma.  

A June 1966 rating confirmed and continued the prior 30 
percent rating for bronchial asthma with bronchitis and 
pneumonia.  

In December 1966, the veteran was hospitalized at Christian 
Welfare Hospital.  Physical examination revealed harsh 
rhonchi in the lung fields.  Breath sounds were heard 
bilaterally.  Respiratory excursions of the chest were equal 
bilaterally.  Chest x-ray revealed no abnormality.  The 
diagnosis was chronic bronchitis.  

A special VA chest examination in March 1967 revealed 
recurrent bronchial asthma and chronic bronchitis.  An 
examination of the heart revealed normal size to percussion 
with normal heart tones throughout.  There were no murmurs or 
arrhythmias.  There was no clubbing, cyanosis, or peripheral 
edema.  A March 1967 x-ray revealed no evidence of 
infiltration, consolidation, or active parenchymatous 
pathology in either lung field.  There was no pleural 
effusion.  The cardiac and aortic shadows appeared within 
normal in size, shape, and position.  A November 1968 chest 
x-ray was negative.  

In an April 1967 rating decision, the veteran's disability 
rating for bronchial asthma with bronchitis and pneumonia was 
increased to 60 percent.

In March 1970, the veteran was afforded a special VA 
pulmonary examination.  Examination of the chest revealed 
excursions equal on both sides, however, harsh breath sounds 
with scattered moist mucus and dry rales were dispersed with 
respiratory wheezes in both lung fields.  The veteran's heart 
had a regular sinus rhythm, blood pressure was 114/80, pulse 
was 76, and respirations were 20.  The diagnosis was 
bronchial asthma.  

In a May 1970 rating decision, the 60 percent rating for 
bronchial asthma with bronchitis and pneumonia was confirmed 
and continued.

In December 1971, the veteran was afforded a special VA 
pulmonary examination.  Physical examination revealed no 
clubbing, no beading of the vessels, and no cyanosis.  
Examination of the chest revealed good mobility and that the 
chest was symmetrical.  It was 35 inches on inspiration and 
33 inches on expiration.  The veteran exhibited occasional 
cough during the examination, but no expectoration was noted.  
The veteran had wheezes and rhonchi throughout both lung 
fields on inspiration and expiration.  The expiratory phase 
was prolonged bilaterally.  There was no evidence of any 
dullness or of rales.  The tactile fremitus was the same 
bilaterally.  His pulse was 54, his blood pressure was 
128/80, and his respirations were 18.  The cardiac was 
essentially negative to examination.  There was no evidence 
of any cardiac disease.  The diagnosis was chronic bronchial 
asthma and chronic bronchitis, severe.  

In a February 1972 rating decision, the 60 percent rating for 
bronchial asthma with bronchitis and pneumonia was confirmed 
and continued.

In January 1974, the veteran was hospitalized at Centreville 
Township Hospital.  Physical examination revealed 
respirations of 20 and blood pressure of 170/100.  
Examination of the chest revealed it was symmetrical.  
Examination of the lungs revealed expiratory wheezes in both 
lung fields, no rales, and no consolidation.  Examination of 
the heart revealed normal sinus rhythm without murmurs.  An 
EKG was normal.  The diagnosis was chronic bronchial asthma, 
rule out heart disease.  Later that month, the veteran was 
readmitted with complaints of chest pains.  His blood 
pressure was 190/130.  The diagnosis was hypertension, rule 
out myocardial infarction.  

The Board notes that the January 1974 diagnosis of 
hypertension was the first diagnosis of any cardiovascular 
disability.  

In a March 1974 rating decision, the 60 percent rating for 
bronchial asthma with bronchitis and pneumonia was confirmed 
and continued.

In December 1974, the veteran was evaluated by the VA for 
complaints of chest pain.  Physical examination resulted in 
diagnoses of hypertension and chronic obstructive pulmonary 
disease.  A December 1974 x-ray was negative.  In April 1975, 
the veteran was treated by the VA.  He was diagnosed as 
having asthma by history, chronic bronchitis, hypertension, 
and alcohol abuse.

From 1977 to 1979, the veteran continued to be treated for 
pulmonary complaints and chest pain.  He was diagnosed as 
having asthmatic bronchitis.  An April 1977 chest x-ray was 
normal.

In September 1978, the veteran was hospitalized at a VA 
facility for treatment of alcohol abuse.  Physical 
examination revealed wheezing in both lung fields.  The 
veteran was diagnosed as having bronchial asthma.  He 
underwent an electroencephalogram (EEG) and the results were 
within normal range.  Likewise, a September 1978 chest x-ray 
revealed normal lungs and heart.  

From December 1978 to January 1979, the veteran was admitted 
at a VA facility for treatment of alcohol abuse.  Physical 
examination revealed asthmatic wheezes and rales throughout 
the chest.  It was again noted that he had bronchial asthma. 

In November 1980, it was noted that the veteran had 
hypertension and chest pain.  He was hospitalized at a VA 
facility.  Physical examination resulted in diagnoses of 
elevated blood pressure, bronchitis, bronchial asthma, 
seizures, alcohol abuse, and anxiety.  The examiner attempted 
to reduce the veteran's blood pressure via diet, but when 
that failed, the veteran was placed on medication which did 
reduce his blood pressure.  A left lateral chest x-ray 
revealed that cardiac size and pulmonary vascularity were 
normal.  There was no acute intrathoracic abnormality or 
other obvious lesion.  

In February 1981, the veteran was treated at a VA facility 
for chronic alcohol abuse, bronchial asthma, and essential 
hypertension.  The veteran was hospitalized from February 
1981 through March 1981 for treatment of alcohol abuse.  The 
veteran was also treated for bronchospastic lung disease and 
bronchial asthma.  An EEG revealed possible left ventricular 
hypertrophy on basis of voltage criteria in V-leads.  A 
February 1981 chest x-ray showed no active intrathoracic 
disease.  

From March 1981 to April 1981, the veteran was hospitalized 
at a VA facility for excision of a lipoma.  During that 
hospitalization, he was also treated for chronic bronchitis.  
Subsequent April 1981 blood pressure reading were 120/70, 
122/78, 110/80, 120/78, and 118/70.  Subsequent April and 
June 1991 readings were 154/92 and 118/92.   

In July 1981, the veteran was hospitalized for one week at a 
VA facility with complaints of having chest pains for 3 days 
and increased coughing.  Physical examination revealed a 
history of chronic and acute alcohol abuse with seizure 
disorder and it was felt that he had bronchitis.  A 
subsequent x-ray reveled pneumonia.  Thereafter from July 
1981 to September 1981, the veteran was hospitalized at a VA 
facility for treatment of alcohol dependency and drug use.  
Thereafter, the veteran continued to receive outpatient 
treatment for his pulmonary complaints.  

From January 1982 to February 1982, the veteran was 
hospitalized at a VA facility for treatment of alcohol 
dependency.  Physical findings were within normal limits.  In 
July 1982, the veteran was treated at a VA facility for 
alcohol abuse and chronic obstructive pulmonary disease.  
Physical examination revealed pulse of 88, respirations of 
20, and blood pressure of 110/80.  There were rhonchi heard 
on inspiration and expiration in all areas of the chest.  A 
July 1982 chest x-ray revealed that the lungs were well-
expanded and clear of active infiltrates.  The overall heart 
size was probably within normal limits, but had a 
configuration suggesting the possibility of left ventricular 
hypertrophy.  The impression was essentially normal chest 
with a heard with somewhat left ventricular configuration, as 
described.  

In a March 1982 rating decision, service connection for 
seizures and alcoholism were denied.  In addition, the RO 
founds that the veteran was not entitled to a total 
disability rating based on individual unemployability.  
Thereafter, the veteran was treated on an outpatient basis by 
the VA for complaints of asthmatic attacks.  

From December 1982 to February 1983, the veteran was 
hospitalized at a VA facility for treatment of alcohol 
dependency.  Physical examination revealed that the veteran's 
chest was resonant with no rales except for scattered 
inspiratory rhonchi.  The heart was not enlarged and there 
were no murmurs.  A February 1983 chest x-ray revealed no 
evidence of any active pneumonic infiltration and residuals 
of old granulomatous disease.  Thereafter, the veteran was 
treated on an outpatient basis by the VA for complaints of 
asthmatic attacks.  

In June 1983, the veteran was afforded a VA examination.  The 
examiner did not review the claims file.  The examiner noted 
that he assumed the veteran's respiratory disabilities 
originated during service.  The examiner noted that the 
veteran's wheezing was audible.  The veteran used his 
bronchial inhaler during the examination.  Physical 
examination revealed a barrel chest, dorsal kyphosis, and 
clubbed nailbeds of the hands.  There was no evidence of 
cyanosis.  The veteran was weak from a prior asthma attack.  
The examiner used a stethoscope and the veteran's wheezing 
essentially eclipsed his heart tones.  The examiner did not 
believe there were any murmurs.  Blood pressure readings were 
148/90, 140/92, and 140/96.  The examiner stated that it was 
a "known fact that asthmatics do develop hypertension" and 
it was also "a known fact that the various compounds used in 
the treatment of bronchial asthma do have constrictive 
effects upon blood vessels causing pressure to be elevated."  
The diagnoses were bronchial asthma and chronic bronchitis, 
very severe; hypertensive cardiovascular disease, secondary 
to bronchial asthma and bronchitis.  The chest x-ray revealed 
no evidence of active cardiopulmonary disease.  

In September 1983, the veteran was hospitalized overnight at 
the University of Arkansas Medical Center for aspiration 
pneumonia, suffered while intoxicated.  He was discharged 
with a diagnosis of aspiration pneumonia, resolved.  
Thereafter, he was admitted by the VA for alcohol 
detoxification.  

In a November 1983 rating decision, service connection for 
hypertension was denied.  A subsequent April 1984 Board 
decision denied service connection for a seizure disorder, 
denied an increased rating for the veteran's service-
connected respiratory disorder, and granted a total 
disability rating based on individual unemployability.

In May 1984, the veteran was hospitalized at a VA facility 
for alcohol dependency.  Physical examination revealed that 
respiratory movements were diminished with soft rhonchi 
present on both chests.  No other abnormalities were noted.  
The veteran underwent an EKG which showed consistent change 
of probable left ventricular hypertrophy, possible right 
atrial enlargement or hypertrophy, and possible left atrial 
enlargement or hypertrophy.  It was noted that the veteran 
had emphysema of the chest with chronic obstructive pulmonary 
disease.

From February 1987 to March 1987, the veteran was 
hospitalized at a VA hospital with a primary diagnosis of 
dilated cardiomyopathy with congestive heart failure and 
secondary diagnoses of stable seizure disorder, essential 
hypertension, and acute renal failure secondary to 
nonsteroidal anti-inflammatories.  While hospitalized, he 
underwent a cardiac catheterization and ventilation perfusion 
scan.  According to the hospitalization report, the veteran 
had a 15 year history of seizure disorder, long-standing 
chronic obstructive pulmonary disease, a 5 day history (prior 
to this hospital admission) of increasing edema of the lower 
extremities, a 3 week history of increasing shortness of 
breath, dyspnea on exertion, and orthopnea.  It was also 
noted that the veteran had pleuritic chest pain.  Physical 
examination revealed jugular venous distention 4 centimeters 
above the clavicle at a 45 degree angle.  The veteran had 
bibasilar rales and wheezes in both lung fields.  Cardiac 
examination revealed a 2/6 systolic murmur heard best at the 
left lower external border.  Opening snap was present.  The 
abdomen was soft and the liver had a 16 centimeter span and 
descended 4 centimeters below the right costal margin.  
Rectal was normal, guaiac was negative.  The veteran had 2+ 
peripheral edema of the lower extremities.  Cyanosis and 
clubbing were absent.  Chest x-ray was consistent with 
congestive heart failure.  The veteran was treated with 
diuresis (Lasix) and responded rapidly.  The ventilation 
perfusion (VQ) scan was done because of possible pulmonary 
embolus, but was negative.  Indocin was given for pleuritic 
chest pain.  Indocin induced transient acute renal failure 
which resolved upon discontinuing Indocin.  The veteran 
underwent cardiac catheterization to look for the etiology of 
congestive heart failure.  Coronary arteries were normal.  
The veteran had pulmonary capillary wedge pressure of 7 
millimeters of mercury, ejection fraction was 45 percent.  
Left ventricle showed mild hypokinesis.  Mitral regurgitation 
was absent.  The veteran was discharged on Lasix, Dilantin, 
Phenobarbital, Clonidine, and Alputent Inhaler.  

According to the Certificate of Death, the veteran died on 
August [redacted], 1987.  The cause of death was heart failure.  No 
contributing causes of death were indicated.  An autopsy was 
not performed.  The Certificate of Death showed that the 
veteran died in his home.  

In an April 1991 rating decision, service connection for the 
cause of the veteran's death was denied.  The appellant 
appealed that determination.  

In July 1993, a VA examiner in the Department of Pulmonary 
Medicine provided a medical opinion regarding the cause of 
the veteran's death.  At the outset, the examiner indicated 
that he did not have the veteran's complete medical records 
and briefly reviewed some of the medical records he did have 
prior to rendering his opinion.  The examiner also indicated 
that there were no records subsequent to the early 1987 
medical records which made it difficult to determine whether 
the veteran's death was due to heart failure as listed on the 
Certificate of Death or was due to an exacerbation of the 
service-connected respiratory disability.  The examiner 
opined that chronic obstructive pulmonary disease and asthma 
do not cause systemic hypertension although the 2 can co-
exist.  Additionally, the examiner indicated that there was 
no evidence of pulmonary hypertension on cardiac 
catheterization performed only 6 months prior to the 
veteran's demise.  Therefore, the examiner stated that the 
veteran most likely had essential hypertension.  He stated 
that what "role this might have played in causing his 
cardiac dysfunction is unclear although I suspect the 
hypokinesis was primarily due to alcoholic cardiomyopathy."  

In July 1993, the Acting Chief of the Department of 
Cardiology of a VA medical facility provided a medical 
opinion regarding the cause of the veteran's death.  In his 
opinion, the Acting Chief acknowledged that the veteran had 
had elevated blood pressure readings for which he was 
prescribed medication, but indicated that he only had mild 
hypertension.  The Acting Chief stated that systemic 
hypertension is not caused by bronchitis, asthma, or any 
other manifestations of chronic obstructive pulmonary 
disease.  He noted that those latter problems can cause 
pulmonary hypertension, but pulmonary hypertension is a 
completely different and separate entity than systemic 
hypertension.  The degree of systemic hypertension was very 
mild and would not be likely to produce the degree of left 
ventricular systolic dysfunction observed.  Thus, he stated 
that it was very uncertain whether the veteran's heart 
disease was "hypertensive" in nature.  However, he stated 
that in view of the long history of ethanol use, the ethanol 
use would appear to be a more likely etiology of the 
veteran's left ventricular dysfunction.  Also, the Acting 
Chief stated that attributing the veteran's death to heart 
failure could not be confirmed by the available records since 
essential details regarding the circumstances of the 
veteran's death were not provided.  Finally, the Acting Chief 
stated that bronchodilator agents such as theophylline and 
beta-adrenergic agonists the veteran received for his 
respiratory disability generally have minimal if any effect 
on systemic blood pressure.  For this reason and because the 
vast majority of cases of hypertension are primary rather 
than secondary in nature, they cannot, based on the very mild 
hypertension the veteran had, be identified or confirmed as 
causal agents in his systemic hypertension.  In sum, the 
Acting Chief concluded that there was no causal relationship 
identified between the veteran's systemic hypertension and 
his respiratory disability.  In addition, the Acting Chief 
concluded that it would not be confirmed that the veteran's 
cardiac disease was due to hypertension or that he had 
"hypertensive cardiac disease."

In sum, the medical experts in the pulmonary and cardiac 
fields etiologically attributed the veteran's cardiac 
dysfunctions to his long-standing alcohol abuse.  They were 
unable to definitely relate any cardiac dysfunctions to the 
veteran's essential hypertension or his respiratory 
disabilities.  As noted, the Board accepts the Certificate of 
Death as probative evidence that the cause of the veteran's 
death was heart disease.  

As noted, the cause of the veteran's death on August [redacted], 
1987, as listed on the Certificate of Death, was heart 
failure.  No other significant conditions contributing to 
death were indicated.  The veteran was 59 years of age at the 
time of death.  At the time of death, the veteran was 
service-connected for bronchial asthma with bronchitis and 
pneumonia, rated as 60 percent disabling.  The veteran had 
been granted a total rating due to individual unemployability 
due to his service-connected disabilities effective from 
January 26, 1982.  

A grant of service connection for the cause of the veteran's 
death is appropriate when a disability incurred in or 
aggravated by service or proximately due to or the result of 
service-connected disability caused or contributed 
substantially or materially to death.  38 U.S.C.A. §§ 1110, 
1131, 1310 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.310(a), 
3.312 (1998).  The service-connected disability will be 
considered as the principal (primary) cause of death when 
such disability, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312 (b) (1998).  
Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312 (c)(1) (1998).  Generally, minor service-connected 
disabilities, particularly those of a static nature or not 
affecting a major organ, would not be held to have 
contributed to death primarily due to an unrelated 
disability.  38 C.F.R. § 3.312 (c)(2) (1998).  Service-
connected diseases or injuries involving active processes 
affecting vital organs should receive careful consideration 
as a contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health, 
rendering the veteran materially less capable of resisting 
the effects of the other diseases primarily causing death.  
Where the service-connected condition affects the vital 
organs as distinguished from muscular or skeletal functions 
and is evaluated as 100 percent disabling, debilitation may 
be assumed.  38 C.F.R. § 3.312 (c)(3) (1998).

The Board will first consider whether there is a basis for a 
grant of service connection for the cause of the veteran's 
death on a direct basis.  Since the cause of the veteran's 
death was heart disease, the Board will consider whether 
service connection is warranted for heart disease.  

As previously noted, the appellant's representative has noted 
that the blood pressure reading taken during service in 
February 1958 of 140/90 was a symptom of hypertension which 
is a cardiovascular abnormality.  As noted, the 
aforementioned blood pressure reading was followed by a much 
lower reading of 120/74 over one year later.  Additionally, 
all chest x-rays were negative for cardiovascular abnormality 
and, although the veteran was treated for various medical 
problems, he was never diagnosed as having any cardiovascular 
abnormality to include hypertension during service.  In 
considering this matter on appeal the Board is required to 
base its decisions on independent medical evidence rather 
than rely upon its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In this case, 
the Board notes that there is no medical opinion of record 
stating that this one blood pressure reading represented 
hypertension.  Moreover, even in the event that it may have 
been a precursor to the veteran's later diagnosis of 
essential hypertension, made approximately 14 years after 
discharge, the Acting Chief of the Department of Cardiology 
of a VA medical facility opined that it was very uncertain 
whether the veteran's heart disease (which caused his death) 
was "hypertensive" in nature.  Moreover, he stated that in 
view of the long history of ethanol use, the ethanol use 
would appear to be a more likely etiology of the veteran's 
heart disease.  Thus even in the event that the veteran had 
symptomatology consistent with essential hypertension in 
service or within one year thereof, there is no medical 
evidence establishing a causal connection between essential 
hypertension and the veteran's death.  Rather, the veteran's 
cardiac dysfunctions were found to be related to his long-
term alcohol abuse.  

In addition, the Board notes that the appellant's 
representative asserts that the veteran's heart disease was 
apparent in 1960 by medical findings of enlargement of the 
left ventricular component of the heart.  However, the 
representative is not a medical expert and cannot diagnose 
heart disease.  Further, the Board notes that June, August, 
September, and October 1960 chest x-rays revealed enlargement 
of the left ventricular component of the heart.  However, no 
diagnosis of cardiovascular disease was rendered.  Moreover, 
subsequent chest x-rays and cardiac evaluations were 
negative.  A November 1961 chest x-ray revealed an 
essentially negative chest.  June 1962 to July 1962 VA 
hospitalization records revealed no heart enlargement of 
abnormality.  An August 1963 chest x-ray revealed no cardiac 
enlargement.  A December 1964 chest examination showed normal 
size and no abnormalities.  December 1966 records of the 
Christian Welfare Hospital included a normal chest x-ray.  A 
March 1967 VA evaluation revealed normal cardiac examination.  
A November 1968 chest x-ray was negative.  A December 1971, 
VA pulmonary examination found no evidence of any cardiac 
disease.  In 1981 to 1982, cardiac testing showed the 
possibility of left ventricular hypertrophy.  As noted, the 
veteran was subsequently treated for that problem as well as 
congestive heart failure.  He died due to heart disease.  The 
medical opinions of record addressing the etiology of the 
veteran's left ventricular hypertrophy and other cardiac 
dysfunctions are the 1993 VA medical expert opinions.  These 
medical experts opined that the veteran's long-term ethanol 
use was the more likely etiology of the veteran's left 
ventricular dysfunction/cardiac dysfunction.  The Board finds 
these opinions are probative as they were made by an expert 
in the field of pulmonary medicine and an expert in the field 
of cardiology.  As such, although left ventricular 
dysfunction apparently played a role in the veteran's cause 
of death, that left ventricular dysfunction has been 
medically found to be etiologically due to the veteran's 
alcohol abuse.  There is no medical opinion relating that 
problem to service.  

In light of the foregoing, service connection on a direct 
basis for heart disease is not warranted.  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).  However, 
the Board finds that the probative medical evidence of record 
shows that the veteran developed heart disease independently 
of his service-connected disabilities.  

As noted, in June 1983, the veteran was afforded a VA 
examination, but the examiner did not review the claims file.  
The examiner diagnosed the veteran as having hypertension and 
stated that it was a known fact that asthmatics do develop 
hypertension and it was also a known fact that the various 
compounds used in the treatment of bronchial asthma do have 
constrictive effects upon blood vessels causing pressure to 
be elevated.  As such, his diagnosis was hypertensive 
cardiovascular disease, secondary to bronchial asthma and 
bronchitis.  However, following the veteran's death, as 
previously noted, two VA pulmonary and cardiac experts 
reviewed this claim.  The VA examiner in the Department of 
Pulmonary Medicine opined that chronic obstructive pulmonary 
disease and asthma do not cause systemic hypertension 
although the 2 can co-exist.  Additionally, the examiner 
indicated that there was no evidence of pulmonary 
hypertension on cardiac catheterization performed only 6 
months prior to the veteran's demise.  The Acting Chief of 
the Department of Cardiology of the VA concurred that 
systemic hypertension is not caused by bronchitis, asthma, or 
any other manifestations of chronic obstructive pulmonary 
disease.  He noted that those latter problems can cause 
pulmonary hypertension, but pulmonary hypertension is a 
completely different and separate entity than systemic 
hypertension.  In addition, this medical expert etiologically 
related the veteran's left ventricular dysfunction to alcohol 
abuse.  Also, he stated that bronchodilator agents such as 
theophylline and beta-adrenergic agonists the veteran 
received for his respiratory disability generally have 
minimal if any effect on systemic blood pressure.  For this 
reason and because the vast majority of cases of hypertension 
are primary rather than secondary in nature, they cannot, 
based on the very mild hypertension the veteran had, be 
identified or confirmed as causal agents in his systemic 
hypertension.  He concluded that there was no causal 
relationship identified between the veteran's systemic 
hypertension and his respiratory disabilities.  

The Board finds the opinions of the 2 VA experts in pulmonary 
and cardiac disorders to be more probative than the opinion 
of the examiner who told the veteran that his respiratory 
disorders and/or medications for those disorders resulted in 
hypertension.  Moreover, as previously discussed, it has been 
medically established that alcohol abuse rather than 
essential hypertension was the etiological cause of the 
veteran's left ventricular dysfunction/cardiac dysfunctions.  

Since the medical experts concluded that there was no 
relationship between the veteran's service-connected 
disabilities and the heart disease that caused his death, 
there is no other basis for secondary service connection.  As 
such, the Board finds that further analysis pursuant to Allen 
v. Brown, 7 Vet. App. 439 (1995), is not warranted.  
Therefore, the Board finds that the veteran's heart disease 
did not develop secondary to his service-connected 
disabilities as identified above; rather, his heart disease 
developed independently from the veteran's service-connected 
disabilities.  

Accordingly, the Board concludes that heart disease was not 
incurred in or aggravated during active service or within one 
year of discharge from service nor was heart disease 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§  1101, 1110, 1112, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310(a), 
3.312 (1998). 

Although there is no basis for a direct grant of service 
connection for the cause of the veteran's death, if the 
evidence establishes that the veteran's service-connected 
disabilities contributed substantially or materially to the 
cause of death, service connection will be granted for the 
cause of the veteran's death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (1998).

It is the appellant's contention that the veteran's service-
connected disabilities caused or contributed substantially or 
materially to cause the veteran's death.

As set forth above, the medical evidence of record revealed 
that the veteran died of heart disease.  There were no other 
significant conditions contributing to death.  The probative 
medical evidence of record shows that the veteran developed 
heart disease independently from his service-connected 
disabilities.  There is no medical evidence establishing that 
the veteran's service-connected disabilities had any 
relationship to the veteran's death.  The pulmonary and 
cardiac medical experts only specifically indicated that 
alcohol abuse was etiologically related to the veteran's 
death.  

Accordingly, the Board concludes that because disabilities 
resulting from disease or injury in service did not cause the 
veteran's death or contribute to his death, the claim for 
service connection for the cause of the veteran's death must 
be denied.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 
3.312 (1998).


ORDER

The appeal is denied.  



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

